Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 3/7/22.
Applicant further cancelled non-elected claims 11-15.
Claims 1-10 will be treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It cannot be determined if claims 6 and 8 require “a shell”, “a movable wall”, “a motorization chamber” and “a balance chamber” in addition to those of claim 1.  (These same limitations are introduced in claim 1, from which claims 6 and 8 depend.)
Regarding claims 7 and 9, claim 1 introduces two motorizations chambers and two balance chambers, and it cannot be determined to which of these two motorization chambers and to which of these two balance chambers claims 7 and 9 refer back.
In claim 10, there is insufficient antecedent basis in the claims for “the extension” and “said setting spring”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8 and 10 (8 and 10 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Falconer (US 2,960,107).

Falconer discloses:
1. A pressure regulator for gas distribution systems, comprising:
- a connection body (62) for connection between an upstream pipe and a downstream pipe, 
the following elements being defined inside said connection body:
 		- an inlet duct (94),
- an outlet duct (98),
- a high-pressure chamber (96) connected to said inlet duct,
- a low-pressure chamber (84) connected to said outlet duct,
- a passage opening (90) between said high-pressure chamber and low-pressure chamber,
- a movable shutter (76, 93) designed to obstruct said passage opening,
- means for moving said movable shutter in a controlled manner, said means for moving said movable shutter in a controlled manner comprising:
- a first main control head (66, 58) fixed to said connection body, said first control head being configured to operate said movable shutter through a first control rod (78) to which said movable shutter is fixed, said first control head in turn comprising a shell (66) inside which there is a movable wall (58) fixed along the perimeter of said shell and at the centre of said first control rod, wherein said movable wall divides the inside of said shell in two chambers, a motorization chamber (above 58) and a balance chamber (below 58);
- a second auxiliary control head (64, 56) configured to operate said movable shutter through a second control rod (80) fixed to said movable shutter itself, said second control head in turn comprising a shell (64)  inside which there is a movable wall (56) fixed along the perimeter of the shell and at the centre of the second control rod, wherein said movable wall divides the inside of the shell in two chambers, a motorization chamber (below 56) and a balance chamber (above 56),
wherein said movable shutter is constituted by a single body (76, which includes post 96), said first control rod and second control rod being fixed to said movable shutter in a rigid manner (78 and 80 are “connecting rod[s]”… “between the valve part 76 and the diaphragm[s]”).


2. The pressure regulator according to claim 1, wherein said second control head is fixed to said connection body on the opposite side with respect to said first control head (see the Figure).
3. The pressure regulator according to claim 1, wherein said first control rod and said second control rod are arranged so that they are coaxial with each other (see the Figure).
5. The pressure regulator according to claim 1, wherein at least one between said first control head and second control head is of the directly controlled type (each of the two heads are capable of being directly controlled by the pressure acting on the diaphragm, the top control head is directly controlled via 68 and 70, and the bottom control head is capable of being directly controlled via 99).
8. The pressure regulator according to claim 1, wherein said second control head, of the directly controlled type (the top control head), comprises a shell (64) inside which there is a movable wall (56) fixed along the perimeter of said shell and at the centre of said second control rod (80), wherein said movable wall divides the inside of said shell in two chambers, a motorization chamber (below 56) and a balance chamber (above 56).
10. The pressure regulator according to claim 1, wherein said shutter is positioned on said second control rod of said second control head of the directly controlled type (see the Figure), in such a way that the extension of said setting spring of said second control head itself causes said shutter to move away from said passage opening (extension of spring 68 pushes the valve head down and away from the orifice 90).

Claim(s) 1-6, 8 and 10 (6, 8 and 10 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Fox (US 2,226,761).

Fox discloses:
1. A pressure regulator for gas distribution systems, comprising:
- a connection body (Fig 1, the central body in which 2, 3, 4 and 5 are defined) for connection between an upstream pipe and a downstream pipe, 
the following elements being defined inside said connection body:
 		- an inlet duct (3),
- an outlet duct (5),
- a high-pressure chamber (2) connected to said inlet duct,
- a low-pressure chamber (4) connected to said outlet duct,
- a passage opening (8) between said high-pressure chamber and low-pressure chamber,
- a movable shutter (10) designed to obstruct said passage opening,
- means for moving said movable shutter in a controlled manner, said means for moving said movable shutter in a controlled manner comprising:
- a first main control head (26, and the shell defining the lower extent of 25) fixed to said connection body, said first control head being configured to operate said movable shutter through a first control rod (28) to which said movable shutter is fixed, said first control head in turn comprising a shell (which defines the lower extent of chamber 25) inside which there is a movable wall (26) fixed along the perimeter of said shell and at the centre of said first control rod, wherein said movable wall divides the inside of said shell in two chambers, a motorization chamber (below 26) and a balance chamber (above 26);
- a second auxiliary control head (1, 15, 19) configured to operate said movable shutter through a second control rod (12) fixed to said movable shutter itself, said second control head in turn comprising a shell (1)  inside which there is a movable wall (15) fixed along the perimeter of the shell and at the centre of the second control rod, wherein said movable wall divides the inside of the shell in two chambers, a motorization chamber (16) and a balance chamber (17),
wherein said movable shutter is constituted by a single body (10), said first control rod and second control rod being fixed to said movable shutter in a rigid manner (via the mechanical connections and interfaces illustrated in FIG 1).

2. The pressure regulator according to claim 1, wherein said second control head is fixed to said connection body on the opposite side with respect to said first control head (see Figure 1).
3. The pressure regulator according to claim 1, wherein said first control rod and said second control rod are arranged so that they are coaxial with each other (see Figure 1).
4. The pressure regulator according to claim 1, wherein at least one between said first control head and second control head is of the pilot controlled type (the first, lower control head is pilot controlled by member 33).
5. The pressure regulator according to claim 1, wherein at least one between said first control head and second control head is of the directly controlled type (the upper, second control head is directly controlled by pressure in 16 and by members 19, 20).
6. The pressure regulator according to claim 1, wherein said first control head (the lower control head), of the pilot controlled type (controlled via pilot valve 33), comprises a shell (the lower cap, defining the lower extent of chamber 35) inside which there is a movable wall (26) fixed along the perimeter of the shell and at the centre of said first control rod (28), wherein said movable wall divides the inside of said shell in two chambers, a motorization chamber (below 26) and a balance chamber (above 26).
8. The pressure regulator according to claim 1, wherein said second control head, of the directly controlled type (the top control head), comprises a shell (1) inside which there is a movable wall (15) fixed along the perimeter of said shell and at the centre of said second control rod (12), wherein said movable wall divides the inside of said shell in two chambers, a motorization chamber (below 15) and a balance chamber (above 15).
10. The pressure regulator according to claim 1, wherein said shutter is positioned on said second control rod of said second control head of the directly controlled type (see Figure 1), in such a way that the extension of said setting spring of said second control head itself causes said shutter to move away from said passage opening (extension of spring 19 pushes the valve head down and away from the valve seat).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 9 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox.
Regarding claim 7, Fox discloses the pressure regulator according to claim 1, wherein said motorization chamber is connected to a pilot device (33, 34, 35) through a motorization line (lower conduit 30), but does not disclose said balance chamber being connected to a downstream pipe through an impulse line.  However it was well-known in the art at the time of invention to connect a balance chamber to a downstream pipe via a fluid conduit (i.e., via an “impulse line”).  To similarly vent fluid from chamber 24, it would have been obvious to connect it to a downstream portion of the line, via a fluid conduit (i.e., via an “impulse line”).
Regarding claim 9, Fox discloses said balance chamber (17) being provided with a setting spring.  Fox further discloses wherein said motorization chamber (16) is connected to sense downstream pressure via 18, but does not disclose wherein said motorization chamber is connected to a downstream pipe through an impulse line.  However it was well-known to connect a motorization chamber to a downstream pipe through an impulse line, in order to similarly sense pressure downstream of a pressure regulating valve.  To similarly sense pressure downstream of Fox’s pressure regulating valve, with lowered pressure volatility, it would have been obvious to connect Fox’s motorization chamber 16 to a downstream pipe via a pressure sensing line (i.e., via an “impulse line”), as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,557,831 discloses a similar pressure regulator with two opposed actuators, each actuator comprising a spring and a pressure-responsive diaphragm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
6/2/22